   Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 1 of 7 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


              SILVINA CAMBIANO                      Case No: 8:20-cv-1904

                      Plaintiff,

                          v.

         COBBLESTONE MANOR LLC,
          MARINER PALMS LLC, and
          MARGARET MORZYSZEK

                    Defendants.


                  - COMPLAINT AND DEMAND FOR JURY TRIAL -

       Plaintiff SILVINA CAMBIANO by and through the undersigned counsel,

hereby    files    this   Complaint     against   the   above-named   Defendants,

COBBLESTONE MANOR LLC, MARINER PALMS LLC, and MARGARET

MORZYSZEK.

                                   NATURE OF THE CASE

  1.      This is an action brought by Plaintiff SILVINA CAMBIANO, (hereafter

          “Plaintiff”) against her former employers, Defendants COBBLESTONE

          MANOR LLC, MARINER PALMS LLC, and MARGARET MORZYSZEK

          (hereafter referred to as “Defendants”) for violations of the Fair Labor

          Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”).
Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 2 of 7 PageID 2




2.   During the term of Plaintiff’s employment, Plaintiff performed work for

     Defendants in excess of forty (40) hours in a workweek for which she

     was not compensated at one-and-a-half times her regular rate of pay.

3.   Defendants had a practice of paying Plaintiff’s overtime hours at

     Plaintiff’s regular rate.

                        JURISDICTION AND VENUE

4.   This Court has subject matter jurisdiction conferred by 29 U.S.C.

     §216(b) and 28 U.S.C. § 1331.

5.   Venue is proper in the Tampa Division of the Middle District of Florida

     under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

     Hernando County has the greatest nexus with the cause because it is

     where Plaintiff provided services and Defendants conducted business.

                                     PARTIES

6.   Plaintiff, SILVINA CAMBIANO, a resident of Hernando County, was a

     former employee of Defendants who worked at COBBLESTONE

     MANOR LLC and MARINER PALMS LLC, assisted living facilities

     located in Hernando County, Florida.

7.   Plaintiff, SILVINA CAMBIANO, is an employee as defined by the laws

     under which this action is brought.

8.   Defendants COBBLESTONE MANOR LLC, MARINER PALMS LLC,

     and MARGARET MORZYSZEK are employers as defined by the laws

     under which this action is brought.




                                                                    Page 2 of 7
Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 3 of 7 PageID 3




9.    Defendants COBBLESTONE MANOR LLC and MARINER PALMS LLC

      are corporations organized and existing under and by virtue of the laws

      of Florida.

10.   Defendant MARGARET MORZYSZEK is a resident of the State of

      Florida, who owned and/or operated COBBLESTONE MANOR LLC and

      MARINER PALMS LLC, and who regularly: a) exercised control over the

      day-to-day operations of said entities; b) had personal and direct

      involvement in employment affairs; c) established employee wages and

      hours, including Plaintiff’s wages, overtime pay, and hours; and d)

      controlled terms of employment, including Plaintiff’s terms of

      employment.

                                    COVERAGE

11.   Defendants COBBLESTONE MANOR LLC and MARINER PALMS LLC,

      are enterprise engaged in commerce, covered by the FLSA, and as

      defined by 29 U.S.C. § 203.

12.   Defendants are engaged in the assisted living industry, and are thus

      engaged in interstate commerce, inter alia, by purchasing food,

      equipment and/or supplies manufactured outside the state of Florida,

      which cross state lines in the flow of commerce. Defendants also engage

      in interstate commerce by transporting customers.

13.   Defendants accept payment from customers through credit/debit cards

      and/or checks from banks located outside the state of Florida.




                                                                  Page 3 of 7
Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 4 of 7 PageID 4




      Defendants also host one or more websites and/or Facebook pages

      viewed by potential customers across state lines, and send faxes,

      emails, and other communications across state lines.

14.   Upon information and belief, Defendants’ annual gross volume of sales

      exceeded $500,000/year at all relevant times.

15.   Defendants COBBLESTONE MANOR LLC and MARINER PALMS LLC

      are employers within the definition of the FLSA, 29 U.S.C. § 203.

16.   Defendant MARGARET MORZYSZEK is an employer within the

      definition of the FLSA, 29 U.S.C. § 203.

17.   During the term of her employment, Plaintiff SILVINA CAMBIANO was

      engaged in commerce and was therefore subject to the individual

      coverage of the FLSA. 29 U.S.C. § 206.

18.   The services performed by Plaintiff were essential, necessary, and an

      integral part of the business conducted by Defendants.

19.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

      29 U.S.C. § § 207 and 206.

                             FACTUAL BACKGROUND

20.   Plaintiff   SILVINA   CAMBIANO       started   working   for   Defendants

      COBBLESTONE           MANOR   LLC,     MARINER      PALMS      LLC,   and

      MARGARET MORZYSZEK in March 2018 and her employment ended

      in August 2020.




                                                                     Page 4 of 7
Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 5 of 7 PageID 5




21.   Plaintiff SILVINA CAMBIANO’s last position was administrative

      assistant.

22.   Plaintiff’s duties included assisting customers/residents and performing

      office work.

23.   Plaintiff received payroll checks from both COBBLESTONE MANOR

      LLC, and MARINER PALMS LLC.

24.   Plaintiff was an hourly employee.

25.   Plaintiff’s last hourly rate was $13.00 per hour.

26.   During her employment with Defendants, Plaintiff was classified as non-

      exempt.

27.   Plaintiff did not satisfy any of the requirements for overtime exemptions

      set forth in the FLSA.

28.   During the period covered by the employment, Plaintiff worked more

      than forty (40) hours in a workweek and was not compensated at the

      statutory rate of one and one-half times her regular rate of pay.

29.   Plaintiff worked an average of 45 hours a week but was paid all hours at

      her regular rate, omitting the overtime premium.

30.   Defendants COBBLESTONE MANOR LLC, MARINER PALMS LLC,

      and MARGARET MORZYSZEK were aware that Plaintiff was working

      more than forty (40) hours per week without proper compensation but

      did not cure the ongoing FLSA violations.




                                                                    Page 5 of 7
   Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 6 of 7 PageID 6




  31.     Defendants’ actions were willful and/or showed reckless disregard as to

          whether their conduct was prohibited by the FLSA.

  32.     Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendants’ custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is unknown at this time.

                                COUNT I
           RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

  33.     Plaintiff   SILVINA    CAMBIANO         re-alleges   and   incorporates the

          allegations contained in Paragraphs 1 through 32 above.

  34.     Defendants COBBLESTONE MANOR LLC, MARINER PALMS LLC,

          and MARGARET MORZYSZEK failed to pay Plaintiff properly for all

          hours worked in excess of forty (40) hours in a workweek in compliance

          with the FLSA.

  35.     Plaintiff is entitled to be paid time and one-half her regular rate of pay

          for each hour worked in excess of forty (40) in a workweek.

  36.     As a result of Defendants’ willful violation of the FLSA, Plaintiff SILVINA

          CAMBIANO is entitled to damages, liquidated damages, pre-judgment

          interest, attorney’s fees, and costs.

                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiff SILVINA CAMBIANO respectfully requests

judgment against Defendants COBBLESTONE MANOR LLC, MARINER PALMS

LLC, and MARGARET MORZYSZEK and the following damages:



                                                                           Page 6 of 7
Case 8:20-cv-01904 Document 1 Filed 08/16/20 Page 7 of 7 PageID 7




      a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

      b. Liquidated damages in an amount equal to the overtime compensation

         owed in accordance with 29 U.S.C. § 216(b);

      c. Pre-judgment interest;

      d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b); and

      e. Such further relief as the Court deems just and appropriate.

                             DEMAND FOR JURY TRIAL

37.      Plaintiff requests a jury trial to the extent authorized by law.



Dated: August 16, 2020.                          Respectfully submitted,


                                                 CYNTHIA GONZALEZ P.A.
                                                 3980 Tampa Rd.
                                                 Suite 205
                                                 Oldsmar, Florida 33677
                                                 Telephone: 813.333.1322
                                                 Toll free: 888.WagesDue
                                                 Fax: 813.603.4500
                                                  WagesDue.com

                                                 s/ Cynthia Gonzalez
                                                 Cynthia M. Gonzalez
                                                 Florida Bar No. 53052
                                                 Attorney for Plaintiff
                                                 cynthia@wagesdue.com




                                                                            Page 7 of 7
